          Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



                                             )
BASSEM AL-TAMIMI, et al.,                    )
                                             )
                       Plaintiffs,           )
                                             )
         v.                                  )       Case No. 16-cv-445 (TSC)
                                             )
SHELDON ADELSON, et al.,                     )
                                             )
                       Defendants.           )
                                             )



         UNDERSIGNED DEFENDANTS’ MOTION FOR STATUS CONFERENCE



The undersigned Defendants respectfully request that the Court schedule a status conference to

establish a schedule for future proceedings and address certain case management issues. As

detailed below, the undersigned Defendants believe that the case should be dismissed for

multiple reasons, and believe that a status conference would be an efficient way of both setting a

schedule and addressing multiple issues that have arisen since the parties were last before the

Court.

         Defense counsel have conferred with Plaintiffs’ counsel but have been unable to reach

agreement on any issue.




                                                 1
         Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 2 of 8



                                  STATEMENT OF THE CASE

       The Amended Complaint in this action purports to be brought on behalf of 80 named

Plaintiffs against numerous defendants, of whom 28 have entered appearances. On September

15, 2016, Defendants filed a notice at the Court’s request identifying the various Rule 12

motions they intended to file. See Doc. 93. The Court thereafter identified justiciability as a

threshold issue and bifurcated the briefing on Rule 12 issues between subject matter jurisdiction

and other grounds, directing the parties first to brief only those issues pertaining to lack of

subject matter jurisdiction. See Doc. 97. All Defendants except Mr. Abrams then joined in a

Memorandum of Law addressing the political question and act of state doctrines, see Doc. 107,

and Defendant Abrams filed a separate motion presenting additional grounds for relief. See Doc.

104. Briefing was deferred on all other Rule 12(b) grounds pursuant to the Court’s order.

       On August 29, 2017, the Court entered a Memorandum Opinion and Order granting the

motions to dismiss as to all Defendants based upon the political question doctrine. See Doc. 120.

The Court declined “at this stage” to find that the Act of State doctrine required dismissal, see id.

at 22, and also decided various issues presented by Defendant Abrams. The Court did not

address or decide any other issues. Plaintiffs appealed, and on October 16, 2018, the Court of

Appeals reversed and remanded for further proceedings. Al-Tamimi v. Adelson, 916 F.3d 1 (D.C.

Cir. 2018). The Court of Appeals concluded that the question of “who has sovereignty over the

disputed territory” presents a nonjusticiable political question, but “[f]rom what we can tell, the

court could rule in the plaintiffs’ favor” on their claims of genocide by Israeli settlers, without

addressing that question. 916 F.3d at 13–14 (emphasis in original).

       In reaching its decision, the Court of Appeals found that it did not have to consider the

justiciability of claims based on the conduct of the Israeli military, because Plaintiffs in their




                                                  2
         Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 3 of 8



reply brief on appeal “expressly waiv[ed] any theory of liability premised on the conduct of

Israeli soldiers.” Id. at p. 9 n. 5; see also p. 13 (“[P]laintiffs have waived any theory of liability

based on the conduct of the Israeli military.”)

        Further, while the case was pending in the Court of Appeals, the Supreme Court decided

Jesner v. Arab Bank, 138 S.Ct. 1386 (2018), which Plaintiffs conceded “appears to be a

legitimate basis for dismissal of foreign corporations named in this lawsuit.” Reply Br. For

Appellants at 19.

                           ISSUES DEFENDANTS REQUEST
                      BE CONSIDERED AT A RULE 16 CONFERENCE

        Defendants respectfully request that the following issues be considered at a Rule 16

pretrial conference prior to the briefing of motions to dismiss:

        1.      Threshold Dismissal of Multiple Plaintiffs and Defendants from the
                Amended Complaint.

                A.    Dismissals Necessitated by the Waiver of Any Theory of Liability Based
                      on the Conduct of the Israeli Military.

        As noted above, in reaching its decision on the appeal in this litigation, the Court of

Appeals determined that Plaintiffs had “expressly waiv[ed] any theory of liability premised on

the conduct of Israeli soldiers.” That is the law of the case; having expressly waived any claim

based on the conduct of the Israeli military in an effort to escape affirmance of this Court’s

decision on the political question doctrine, Plaintiffs no longer can rely on such claims to escape

dismissal of their complaint on other grounds.

        Plaintiffs’ waiver of claims based on the conduct of the Israeli military means that those

Plaintiffs who complain that they were injured by actions of the Israeli military must be

dismissed from this lawsuit. That includes all of those (almost 60% of the total) who reside in

Gaza, where since 2005 there have been no Israeli settlements and no Israeli settlers, and who



                                                   3
         Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 4 of 8



complain primarily about bombings by the Israeli air force. It also includes Plaintiffs who reside

in areas where Israeli settlements exist, but who complain of injuries from conduct of the Israeli

Defense Forces in whole or in part. Plaintiffs’ waiver also requires the dismissal of the Friends

of the Israel Defense Forces (“FIDF”), which is alleged to have provided financial support solely

to the Israeli military, and those “donor” defendants who are alleged solely to have supported

FIDF.

               B.    Dismissals Necessitated by the Supreme Court’s Decision in Jesner v.
                     Arab Bank.

        In addition, while this case was pending on appeal, the Supreme Court issued its decision

in Jesner v. Arab Bank, 138 S. Ct. 1386 (2018). In Jesner, The Supreme Court held that foreign

corporations are not subject to suit under the Alien Tort Statute, 28 U.S.C. §1350, which is the

only potential basis for claims against the foreign corporate defendants in this action.1 Several of

the Defendants named in the Amended Complaint are foreign corporations,2 and Plaintiffs

conceded before the D.C. Circuit that the Jesner decision “appears to be a legitimate basis for

dismissal of foreign corporations named in this lawsuit.” Reply Br. For Appellants at 19.

                                                ***

        It would be inefficient and unfair for this case to proceed to briefing of the remaining

motions to dismiss, when the case can be readily narrowed, and numerous parties can be dropped

entirely, based on concessions and waivers Plaintiffs already have made and based on


1
  The respondent in Jesner was a foreign corporation, but the Court’s reasoning applies with full
force to domestic corporations as well. See Doe v. Exxon Mobil Corp., 391 F.Supp.3d 76
(D.D.C. 2019). Those Defendants that are domestic corporations will argue this issue in their
Rule 12(b)(6) motions.
2
 The foreign corporate defendants who have appeared in this litigation are Bank Leumi Le-Israel
B.M., Bank Hapoalim B.M., Hewlett Packard (Israel) Ltd., Motorola Solutions Israel Ltd., and
Veolia Environnement S.A. At least eleven other foreign entities are named as defendants but
have not appeared in the litigation.


                                                 4
         Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 5 of 8



intervening law (Jesner). Plaintiffs should advise the Court whether they will voluntarily

dismiss Plaintiffs and Defendants in the foregoing categories and, if not, on what basis they

refuse to do so.

       2.      Inquiry into Plaintiffs’ Intent (or Lack Thereof) to File a Second Amended
               Complaint.

       Plaintiffs have amended their complaint once as a matter of right, but could seek the

Court’s leave to file a second amendment. If that is Plaintiffs’ intention, Defendants respectfully

submit that the Court require Plaintiffs to make that request by a date prior to further briefing on

motions to dismiss, in order to avoid the waste and futility of two rounds of motions, if leave for

a second amendment were granted.

       3.      Setting a Schedule for Briefing of Rule 12 Motions.

       All Defendants have filed motions under Rule 12(b)(6) to dismiss for failure to state a

claim. Many Defendants have also moved to dismiss under Rule 12(b)(2) for lack of personal

jurisdiction, and some have moved under Rule 12(b)(5) for insufficient service of process. The

Defendants in these latter categories are identified in Defendants’ Motion to Dismiss the

Amended Complaint filed January 27, 2017. See Doc. 107. Pursuant to the Court’s order,

briefing on these motions has been deferred. See Doc. 97. Defendants respectfully request that,

once issues relating Plaintiffs’ waivers and concessions on appeal are addressed as noted above,

the Court set a briefing schedule for the remaining issues in the pending motions to dismiss.

Defendants respectfully propose that the Court set a deadline for briefing these motions 60 days

after the Court enters a scheduling order, or 60 days after the filing of a second amended

complaint (should the Court permit such a filing), whichever is later.




                                                 5
         Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 6 of 8



       4.      Need for Separate Briefing on Certain Issues.

       In 2017, the Court required that all Defendants except Mr. Abrams join in a single motion

presenting the issue of subject matter jurisdiction. A single joint brief by all defendants is not

practicable at this stage, because there are differences in the posture of Defendants and in the

grounds for dismissal available to each. Defendants (other than Mr. Abrams) propose to

coordinate their filings to avoid duplications of argument as much as possible. By necessity,

however, those Defendants moving to dismiss for lack of personal jurisdiction and insufficient

service of process will file separate briefs addressing the particular facts applicable to each

Defendant, as will Defendants urging Rule 12(b)(6) grounds particular to themselves. Because

the briefing on the motions may depend on how the case is narrowed on the basis of the

Plaintiffs’ waiver and concessions, Defendants respectfully propose that further questions

concerning briefing, including page limitations, be deferred until after resolution of that issue.

                                                      Respectfully submitted,


/s/ Jonathan I. Blackman /signature with              /s/ John E. Hall /signature with permission
permission                                            John E. Hall
Jonathan I. Blackman                                  (D.C. Bar No. 415364)
(Admitted pro hac vice)                               David M. Zionts
CLEARY GOTTLIEB STEEN &                               (D.C. Bar No. 995170)
HAMILTON LLP                                          COVINGTON & BURLING LLP
One Liberty Plaza                                     One CityCenter
New York, NY 10006                                    850 Tenth Street, NW
Tel: (212) 225-2490/Fax: (212) 225-3999               Washington, DC 20001
jblackman@cgsh.com                                    Tel: (202) 662-6000
Alexis L. Collins                                     jhall@cov.com
(D.C. Bar No. 474599)                                 dzionts@cov.com
CLEARY GOTTLIEB STEEN &                               Counsel for Defendants Hewlett-Packard
HAMILTON LLP                                          Enterprise Co. and Hewlett-Packard (Israel) Ltd.
2112 Pennsylvania Ave., NW
Washington, DC 20037
Tel: (202) 974-1519/Fax: (202) 974-1999
alcollins@cgsh.com
Counsel for Defendants Bank Leumi Le-
Israel B.M. and Bank Leumi USA


                                                  6
        Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 7 of 8



/s/ William H. Jeffress, Jr.                       /s/ Barry G. Felder /signature with
William H. Jeffress, Jr.                           permission
(D.C. Bar No. 041152)                              Barry G. Felder
Aaron Stein Rabinowitz                             (D.C. Bar No. 307736)
(D.C. Bar No. 1017165)                             FOLEY & LARDNER LLP
BAKER BOTTS LLP                                    90 Park Avenue
The Warner                                         New York, NY 10016
1299 Pennsylvania Ave., NW                         Tel: (212) 338-3540/Fax: (212) 687-2329
Washington, DC 20004                               bgfelder@foley.com
Tel: (202) 639-7844/Fax: (202) 585-1004            Michael J. Tuteur
william.jeffress@bakerbotts.com                    (Bar No. D00202)
aaron.rabinowitz@bakerbotts.com                    FOLEY & LARDNER LLP
Counsel for Defendants Laurence Ellison            111 Huntington Ave., Suite 2500
and Haim Saban                                     Boston, MA 02199
                                                   Tel: (617) 342-4016/Fax: (617) 341-4001
/s/ Abbe David Lowell /signature with              mtuteur@foley.com
permission                                         Counsel for Defendant Sheldon G. Adelson
Abbe David Lowell
(D.C. Bar No. 358651)                              /s/ Gabriel Groisman /signature with
Christopher D. Man                                 permission
(D.C. Bar No. 453553)                              Gabriel Groisman
WINSTON & STRAWN LLP                               (Admitted pro hac vice)
1700 K Street, NW                                  (Florida Bar No. 25644)
Washington, DC 20006                               GROISMAN, PLLC
Tel: (202) 282-5000/Fax: (202) 282-5100            3323 NE 163rd St., Suite 508
adlowell@winston.com                               North Miami Beach, FL 33160
cman@winston.com                                   Tel: (305) 930-7979
Counsel for Defendant Bank Hapoalim B.M.           gabriel@groismanlaw.com
                                                   Counsel for Defendant The Falic Family
/s/ A. Jeff Ifrah /signature with permission       Foundation, Inc.
A. Jeff Ifrah
(D.C. Bar No. 45661)                               /s/ Christopher M. Loveland /signature with
George R. Calhoun                                  permission
(D.C. Bar No. 60641)                               Christopher M. Loveland
IFRAH PLLC                                         (D.C. Bar No. 473969)
1717 Pennsylvania Ave., NW, Suite 650              SHEPPARD MULLIN RICHTER &
Washington, DC 20006                               HAMPTON LLP
Tel: (202) 524-4140/Fax: (202) 524-4141            2099 Pennsylvania Ave., NW, Suite 100
george@ifrahlaw.com                                Washington, DC 20006
Counsel for Defendants Motorola Solutions,         Tel: (202) 747-1924/Fax: (202) 747-3832
Inc. and Motorola Solutions Israel Ltd.            cloveland@sheppardmullin.com
                                                   Counsel for Defendant Irving Moskowitz




                                               7
         Case 1:16-cv-00445-TSC Document 135 Filed 09/25/19 Page 8 of 8



/s/ Douglas W. Baruch /signature with
permission
Douglas W. Baruch
(D.C. Bar No. 414354)
Jennifer M. Wollenberg
(D.C. Bar No. 494895)
MORGAN, LEWIS & BOCKIUS LLP                       /s/ Mark D. Harris /signature with
1111 Pennsylvania Ave., NW                        permission
Washington, DC 20004                              Mark D. Harris
Tel: (202) 739-3000/Fax: (202) 739-3001           (D.C. Bar No. 445900)
Counsel for Defendants Veolia North               Jennifer E. Tarr
America, LLC and Veolia Environnement S.A.        (DDC Bar No. IL0028)
                                                  PROSKAUER ROSE LLP
/s/ William J. Kelly, III /signature with         Eleven Times Square
permission                                        New York, NY 10036
William J. Kelly, III                             Tel: (212) 969-3000/Fax: (212) 969-2900
(Admitted pro hac vice)                           mharris@proskauer.com
(D.C. Cir. Bar No. 48026)                         jtarr@proskauer.com
KELLY & WALKER LLC                                Counsel for Defendant Friends of the Israel
1512 Larimer St., Suite 200                       Defense Forces
Denver, CO 80202
Tel: (720) 236-1800/Fax: (720) 236-1799           /s/ Charles S. Fax /signature with
wkelly@kellywalkerlaw.com                         permission
Counsel for Defendant RE/MAX, LLC                 Charles S. Fax
                                                  (D.C. Bar No. 198002)
/s/ Lars H. Liebeler /signature with              RIFKIN WEINER LIVINGSTON LLC
permission                                        7979 Old Georgetown Rd., Suite 400
Lars H. Liebeler                                  Bethesda, MD 20814
(D.C. Bar No. 416666)                             Tel: (301) 951-0150/Fax: (301) 951-0172
LARS LIEBELER PC                                  cfax@rwlls.com
1828 L Street, NW, Suite 705                      Counsel for Defendant Jewish National
Washington, DC 20036                              Fund (Keren Kayemeth Le Israel) Inc.
Tel: (202) 774-1510
lliebeler@LHL-LawFirm.com                         /s/ David I. Schoen /signature with
Counsel for Defendant John Hagee                  permission
                                                  David I. Schoen
/s/ David Abrams /signature with permission       (D.C. Bar No. 391408)
David Abrams                                      DAVID I. SCHOEN
(DDC Bar No. NY0201)                              2800 Zelda Rd., Suite 100-6
DAVID ABRAMS, ATTORNEY AT LAW                     Montgomery, AL 36106
305 Broadway, Suite 601                           Tel: (334) 395-6611/Fax: (917) 591-7586
New York, NY 10007                                dschoen593@aol.com
Tel: (212) 897-5821                               Counsel for Defendant American Friends of
dnabrams@gmail.com                                Bet El Yeshiva
Counsel for Defendant Efrat Development
Corporation



                                              8
